 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13                          UNITED STATES DISTRICT COURT
14                        CENTRAL DISTRICT OF CALIFORNIA
15                                    WESTERN DIVISION
16 SHARON TIPICH, individually and on              Case No.: 2:20-cv-03940-SVW-AGR
     behalf of all other similarly situated,
17                                                 ORDER DISMISSING THE EIGHTH
                                                   AND NINTH CAUSES OF ACTION
18                       Plaintiff,                IN THE INITIAL COMPLAINT AND
                                                   STRIKING CLASS ALLEGATIONS
19         vs.                                     PURSUANT TO FEDERAL RULES
                                                   OF CIVIL PROCEDURE 12(f) AND
20 NATIONSTAR MORTGAGE LLC, d/b/a                  41(a)(1)
     MR. COOPER, et al.,
21
                         Defendants.
22                                                 Complaint filed: 4/30/20
23                                                 Hon. Stephen V. Wilson
24

25

26

27

28                                             1
      [PROPOSED] ORDER DISMISSING THE EIGHTH AND NINTH CAUSES OF ACTION IN THE INITIAL
                        COMPLAINT AND STRIKING CLASS ALLEGATIONS
                                                                            2:20-CV-03940
 1         Having considered the Stipulation to dismiss the eighth and ninth causes of
 2
     action and strike class allegations in the Initial Complaint (Dkt. No. 1) made between
 3

 4 Plaintiff Sharon Tipich (“Plaintiff”) and Defendant Nationstar Mortgage LLC dba Mr.

 5 Cooper (“Nationstar”) made pursuant to the Federal Rules of Civil Procedure 12(f)

 6
     and 41(a)(1), the Court finds good cause to approve the Stipulation, and hereby
 7

 8 ORDERS that:

 9         1. The eighth and ninth causes of action in the Initial Complaint are dismissed
10
     as to Plaintiff’s individual claims, with prejudice.
11

12         2. The eighth and ninth causes of action in the Initial Complaint are dismissed

13 as to the claims of the proposed class, without prejudice.

14
           3. The following allegations, paragraphs, and prayers for relief are stricken
15

16 from the Complaint and caption:

17         •      “Negligent Violations of the Telephone Consumer Protection Act,
18
                  47 U.S.C. § 227, et seq.(‘TCPA’) from the caption;
19

20         •      “Willful Violations of the Telephone Consumer Protection Act, 47

21                U.S.C. § 227, et seq.(‘TCPA’)” from the caption;
22
           •      “on behalf of all other similarly situated” and “CLASS ACTION”
23

24                from the caption;
25
           •      Paragraph 11;
26
     ///
27
                                                –2–
28
         STIPULATION TO DISMISS THE EIGHTH AND NINTH CAUSES OF ACTION AND STRIKE CLASS
       ALLEGATIONS IN THE INITIAL COMPLAINT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
                                                                                2:20-CV-03940
 1        •     “In addition, Ms. Tipich received numerous unsolicited and
 2
                harassing text messages in violation of the TCPA” from Paragraph
 3

 4              21;

 5        •     “and as authorized by statute for violations of the TCPA” from
 6
                Paragraph 26;
 7

 8        •     Paragraphs 44 to 56;
 9
          •     Paragraphs 72, 75;
10

11
          •     Paragraphs 237 to 251;

12        •     Paragraphs G, H, I, J, K, and L under Prayer for Relief;
13
          •      “and/or Class” from Paragraph M under Prayer for Relief;
14

15        •      and any other references in the Complaint to class allegations or
16               the TCPA.
17
          4.    All the other allegations and claims contained in the Complaint and
18
19 caption shall remain and shall not be dismissed.

20

21             August 18, 2020
     DATE:
22                                            HONORABLE STEPHEN V. WILSON
                                         UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27
                                             –3–
28
        STIPULATION TO DISMISS THE EIGHTH AND NINTH CAUSES OF ACTION AND STRIKE CLASS
      ALLEGATIONS IN THE INITIAL COMPLAINT PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE
                                                                               2:20-CV-03940
